                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                                 AIKEN DIVISION

Keith Antravus DeSue,            )              Case No. 1:18-cv-02570-DCC
                                 )
                 Petitioner,     )
                                 )
v.                               )                         ORDER
                                 )
Warden Williams,                 )
                                 )
                 Respondent.     )
________________________________ )

      Petitioner, proceeding pro se, is seeking habeas corpus relief pursuant to 28

U.S.C. § 2254. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2),

(D.S.C.), this matter was referred to United States Magistrate Judge Shiva V. Hodges for

pre-trial proceedings and a Report and Recommendation (“Report”). Respondent filed a

Motion for Summary Judgment and a Return. ECF Nos. 21, 22. Petitioner did not file a

Response, despite being given additional time in which to do so. On February 27, 2019,

the Magistrate Judge issued a Report recommending this action be dismissed with

prejudice pursuant to Federal Rule of Civil Procedure 41(b) for failure to prosecute. ECF

No. 30. The Magistrate Judge advised Petitioner of the procedures and requirements for

filing objections to the Report and the serious consequences if he failed to do so.

Petitioner has filed no objections, and the time to do so has passed.

      The Magistrate Judge makes only a recommendation to this Court.                The

recommendation has no presumptive weight, and the responsibility to make a final
                                     1
determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

         After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the Report’s

recommendation; accordingly, the Court adopts the Report by reference in this Order.

This action is DISMISSED with prejudice pursuant to Federal Rule of Civil Procedure

41(b).

         In addition, a certificate of appealability will not issue to a prisoner seeking habeas

relief absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). A prisoner satisfies this standard by demonstrating that reasonable jurists

would find both that his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or wrong. See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001). In
                                          2
this case, the Court finds that the petitioner has failed to make a substantial showing of

the denial of a constitutional right. Accordingly, the Court declines to issue a certificate of

appealability.

       IT IS SO ORDERED.

                                                          s/ Donald C. Coggins, Jr.
                                                          United States District Judge
May 13, 2019
Spartanburg, South Carolina




                                              3
